     Case 2:20-cv-00167-PLM-MV ECF No. 5, PageID.13 Filed 11/13/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION
                                       ______

JARQUESE BROWN,

                      Plaintiff,                     Case No. 2:20-cv-167

v.                                                   Honorable Paul L. Maloney

PEGGY ERICKSON,

                      Defendant.
____________________________/

                                          JUDGMENT

               In accordance with the order issued this date:

               IT IS ORDERED that Plaintiff’s action is DISMISSED WITHOUT

PREJUDICE for lack of prosecution and failure to comply with the Court’s order.



Dated:     November 13, 2020                         /s/ Paul L. Maloney
                                                     Paul L. Maloney
                                                     United States District Judge
